     Case 1:19-cr-00041-DAD-BAM Document 49 Filed 08/07/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     IRVING ISMAEL BELMARES-ANCHONDO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00041-DAD-BAM
12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   SENTENCING; ORDER
13    vs.
14    IRVING ISMAEL BELMARES-                      Date: November 2, 2020
      ANCHONDO,                                    Time: 10:00 a.m.
15                                                 Judge: Hon. Dale A. Drozd
                      Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Irving Ismael Belmares-Anchondo, that
21   the sentencing hearing currently scheduled for September 28, 2020, at 10:00 a.m. may be
22   continued to November 2, 2020, at 10:00 a.m.
23          On July 6, 2020, Mr. Belmares entered a plea of guilty to Count 1 of the Indictment. See
24   Dkt. #47. Since that date, undersigned counsel has been in contact with the probation officer
25   assigned to draft the Presentence Investigation Report (PSR) in order to arrange an interview
26   with Mr. Belmares by video. In order to prepare Mr. Belmares for the PSR interview,
27   undersigned counsel has made three separate requests to the Fresno County Jail (on July 14, July
28   24, and August 3), where Mr. Belmares is currently held, to attempt to arrange a video interview.
     Case 1:19-cr-00041-DAD-BAM Document 49 Filed 08/07/20 Page 2 of 3


 1   On each occasion, undersigned counsel has been informed by deputies at the Fresno County Jail
 2   that Mr. Belmares is in “a medical isolation housing unit” and that a video call/interview could
 3   not be arranged. Undersigned counsel is hopeful that such an interview can be arranged in the
 4   near future, but deputies at the Fresno County Jail have not been able to provide a date when he
 5   could be made available.
 6           As a result of the delay above, the parties are in agreement that sentencing in this matter
 7   may be continued to November 2, 2020, to provide sufficient time for the PSR interview to be
 8   conducted and for an initial PSR report to be drafted. Accordingly, the parties request that the
 9   due date for informal and formal objections be modified in accordance with a November 2, 2020
10   sentencing date.
11           The requested continuance is made with the intention of conserving time and resources
12   for both the parties and the Court. The government is in agreement with this request and the
13   requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
14   exclusion of time is necessary.
15
16                                                 Respectfully submitted,
17                                                 McGREGOR W. SCOTT
                                                   United States Attorney
18
19   Date: August 7, 2020                          /s/ Thomas Newman
                                                   THOMAS NEWMAN
20                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
21
22                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
23
24   Date: August 7, 2020                          /s/ Reed Grantham
                                                   REED GRANTHAM
25                                                 Assistant Federal Defender
                                                   Attorney for Defendant
26                                                 IRVING ISMAEL BELMARES-ANCHONDO
27

28

     Belmares-Anchondo – Stipulation
     and Proposed Order
                                                      2
     Case 1:19-cr-00041-DAD-BAM Document 49 Filed 08/07/20 Page 3 of 3


 1                                           ORDER
 2           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
 3   set for Monday, September 28, 2020, at 10:00 a.m. be continued to Monday, November 2, 2020,
 4   at 10:00 a.m.
 5
     IT IS SO ORDERED.
 6
 7
         Dated:      August 7, 2020
                                                      UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Belmares-Anchondo – Stipulation
     and Proposed Order
                                                  3
